Judge Harold R. Banke.
In Johnson v. Knebel, 267 Ga. 853 (485 SE2d 451) (1997), the Supreme Court reversed the holding of Division 2 of this Court’s opinion in Johnson v. Knebel, 222 Ga. App. 522 (474 SE2d 636) (1996). In Division 2 of our opinion, we found that the trial court committed no error by allowing a witness to offer his opinion as to which of two automobile collisions likely caused appellant’s injuries. The Supreme Court held that ruling to be error and found the erroneous admission of this testimony likely contributed to the verdict. Therefore, we vacate our earlier opinion, adopt the opinion of the Supreme Court as our own, and reverse the trial court’s judgment and remand for a new trial.

Judgment reversed and remanded for new trial.


Birdsong, P. J, and Beasley, J., concur.